      Case 1:20-cv-06897-ER-GWG Document 25
                                         26 Filed 06/14/21 Page 1 of 2




OSBORN LAW P.C.
Daniel A. Osborn, Esq.            43 West 43rd Street, Suite 131   Email: info@osbornlawpc.com
Lindsay M. Trust, Esq.            New York, New York 10036         www.osbornlawpc.com
                                  Phone: 212-725-9800
                                  Facsimile: 212-500-5115




                                               June 14, 2021


      VIA ECF
                                                   0(025$1'80(1'256(0(17
      Honorable Gabriel W. Gorenstein
      United States Magistrate Judge
      Southern District of New York
      Daniel Patrick Moynihan
      United States Courthouse
      500 Pearl Street
      New York, New York 10007-1312

                         Re:   Czarnecki v. Commissioner of Social Security,
                               Civil Action No. 1:20-cv-06897-ER-GWG

      Dear Judge Gorenstein,

              We write on behalf of plaintiff, Laura Ann Czarnecki, and with the consent
      of the defendant, to request a 60-day extension of time to file plaintiff’s motion for
      judgment on the pleadings. Plaintiff’s motion is due on June 18, 2021. Plaintiff
      respectfully requests an extension of time up to and including August 17, 2021.
      This is plaintiff’s first request for an extension.

              The additional time is necessary because our office has numerous closely
      scheduled (and overlapping) deadlines in social security matters. For the last
      several months we have received countless requests from the Agency for additional
      time to serve administrative records because of the delays the Agency is
      encountering in getting records prepared. We believe that the Agency is now slowly
      emerging from this backlog, but it is having the unintended effect of creating a
      backlog on our end.
      Case 1:20-cv-06897-ER-GWG Document 25
                                         26 Filed 06/14/21 Page 2 of 2




Honorable Gabriel W. Gorenstein
June 14, 2021
Page 2



              Subject to the approval of the Court, the parties propose the following
       revised briefing schedule:

                 a. Plaintiff to serve her motion for judgment on the pleadings on or
                    before August 17, 2021;

                 b. Defendant to serve its response/cross-motion on or before October
                    16, 2021; and

                 c. Plaintiff to serve her reply (if any) on or before November 6, 2021.

              Thank you for your consideration of this request.



                                           Respectfully submitted,


                                           s/Daniel A. Osborn
                                           Daniel A. Osborn
                                           OSBORN LAW, P.C.
                                           43 West 43rd Street, Suite 131
                                           New York, New York 10036
                                           Telephone:    212-725-9800
                                           Facsimile:    212-500-5115
                                           dosborn@osbornlawpc.com




cc: Amanda Parsels, Esq. (by ECF)

      7KHSURSRVHGVFKHGXOHLVDSSURYHG1RIXUWKHUH[WHQVLRQVIRUHLWKHUSDUW\ZLOOEHJUDQWHG
      DEVHQWH[WUDRUGLQDU\FLUFXPVWDQFHV

      6R2UGHUHG




         -XQH
